      Case 5:18-cv-00680-JKP-RBF Document 57 Filed 10/08/18 Page 1 of 2


                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

RUSSELL ZINTER, et al;
                                               CIVIL ACTION NO: 5:18-CV-680
             Plaintiffs,

VS.

CHIEF JOSEPH SALVAGGIO, et al;

          Defendants.
________________________________________/

 NOTICE OF TRADITIONAL FILING OF SUPPLEMENTAL EXHIBITS
  RELATED TO THE OCTOBER 4, 2018 HEARING ON PLAINTIFFS’
          MOTION FOR PRELIMINARY INJUNCTION
      NOW COME Plaintiffs, by and through their attorneys, and hereby gives
notice of traditional filing of video exhibits C, D and E, related to the hearing that

took place on October 4, 2018, concerning Plaintiffs’ Motion for Preliminary
Injunction. Exhibits C and D are body-camera videos from the June 14, 2018
incident and Exhibit E is a body-camera video from the June 18, 2018 incident. Said
video exhibits shall be filed conventionally with the Court and are on the DVD which
accompanies this Motion, a copy of which is attached hereto.
                                       Respectfully Submitted,

                                       EXCOLO LAW, PLLC
Dated: October 8, 2018
                                       /s/ Solomon M. Radner
                                       Solomon M. Radner (admitted pro hac vice)
                                       Attorney for Plaintiffs
                                       26700 Lahser Rd, Suite 401
                                       Southfield, MI 48033
                                       248-291-9712
                                       sradner@excololaw.com


                                         -1-
      Case 5:18-cv-00680-JKP-RBF Document 57 Filed 10/08/18 Page 2 of 2


                              PROOF OF SERVICE

      On October 8, 2018, the undersigned served this notice on all known parties
of record by efiling it on this Court’s efiling system which will send notice to all
counsel of record for all parties, with the exception of the Doe defendants who have
yet to be identified. The video exhibits have been mailed to the Court and all defense
counsel at their addresses listed on the case caption on the same date of this filing.
                                 /s/ Solomon M. Radner




                                         -2-
